ACCEPTED
                                                                                                                                                                     01-15-00326-CV
                                                                                                                                                          FIRST COURT OF APPEALS
                                                                                                                                                                  HOUSTON, TEXAS
                                                                                                                                                                 9/8/2015 3:28:57 PM
                                                                                                                                                               CHRISTOPHER PRINE
                                                                                                                                                                              CLERK

                                                                           TALL
                                                                         September 8, 2015                                      FILED IN
                                                                                                                         1st COURT OF APPEALS
                                                                                                                             HOUSTON, TEXAS
Hon. Christopher A. Prine, Clerk of Court                                                                          Via £-Filing
                                                                                                                         9/8/2015 3:28:57 PM
FIRST COURT OF APPEALS                                                                                                   CHRISTOPHER A. PRINE
301 Fannin                                                                                                                       Clerk
Houston, Texas 77002


             RE:          No. 01-15-00326-CV; Don Abbott Holmes, et al. vs. Jetall Companies, Inc.

Dear Mr. Prine:

I am hereby appearing as appellate counsel in the above-referenced appeal. Please designate me
as counsel for Appellee, Jetall Companies, Inc. , copy me on all filings and notices from the Court,
and add the fo llowing information to your records:



                Lee Keller King
                Texas Bar No. 00702016
                2500 West Loop South, Suite 255
                Houston, Texas 77027
                Tel. (713) 789-7654
                Fax (71 3) 789- 333 1
                lee.k@ jetallcompanies.com


By emailed copy of this letter and by electronic service, I am notifying counsel of record for
Appellants, Don Abbott Holmes, Gayle Eiser Holmes, and the Community Property Estate of Don
Abbott, Holmes & Gayle Eiser Holmes, of thi s designation.

Thank you for your assistance. Please feel free to call the undersigned if you have any
questions.




2500 West Loop South, Suite 255                                                                                                            713.789.7654
Houston, TX 77027                                                                                                                     Fax: 713.789.33 3 1
Disc lai mer: In the event of a monetary dispute where Tenant owes an amount to Landlord. there is no accord nor satisfaction unt il Landlord is paid in full. Until
Landlord is paid in full , Landlord may bring suit 10 secure the re maining funds owed by Tcnanl. From time to time, Landlord may grant a one-ti me accommodation.
This accommodation docs not waive or cure any past, current, or future Tenant liabilities, obligations, or matters of default. outside the accommodation addressed and
authorized by Landlord, at Landlord 's sole and abso lu te discretion.
Hon. Christopher A. Prine, Clerk of Court
First Court of Appeals
September 8, 2015




Very truly yours,



~r~~
cc: Martin J. Siegel
    Texas State Bar No. 18342125
    L AW OFFICES O F M ARTI      J. SI EGEL,   P.C.
    Bank of America Center
    700 Loui siana Street, Suite 2300
    Houston, TX 77002
    Tel.: (7 13) 226-8566
    Ma1tin@siegelfirm.com

    Geoffrey Berg
    Texas Bar No. 00793330
    B ERG FELDM AN JOHN SON
    B ELL,LLP
    4203 Montrose Blvd. , Suite 150
    Houston, Texas 77006
    Telephone: (713) 526-0200
    Gberg@ bfjblaw.com